IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50007
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

Versus

JORGE VARGAS-AGUILERA,, also known as
Jorge Vargas-Aguilar,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                   USDC No. EP-00-CR-1423-ALL-DB
                        - - - - - - - - - -
                          August 14, 2001

Before JOLLY, DAVIS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jorge

Vargas-Aguilera (Vargas) has moved for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Vargas has received a copy of counsel’s motion and

brief.

     Vargas, who pleaded guilty to violating 8 U.S.C. § 1326, has

stated that he wishes to challenge only his sentence.     Our

independent review of the brief and the record discloses no


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-50007
                               -2-

nonfrivolous sentencing issue for appeal.   Accordingly, counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5th Cir. R. 42.2.